29 N.Y.2d 916 (1972)
Irwin Mulberg, an Infant, by Gertrude Mulberg, His Mother and Natural Guardian, Appellant,
v.
State of New York, Respondent. (Claim No. 48800.)
Court of Appeals of the State of New York.
Argued December 1, 1971.
Decided January 12, 1972.
Gerald Kadish for appellant.
Louis J. Lefkowitz, Attorney-General (Jeremiah Jochnowitz and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.